            Case 1:20-cv-01916-RC Document 30 Filed 04/09/21 Page 1 of 16




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

ADAMS, NASH & HASKELL, INC.,                     :
                                                 :
       Plaintiff,                                :       Civil Action No.:      20-1916 (RC)
                                                 :
       v.                                        :       Re Document No.:       22
                                                 :
UNITED STATES OF AMERICA,                        :
                                                 :
       Defendant.                                :

                                 MEMORANDUM OPINION

        GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO DISMISS

                                      I. INTRODUCTION

       In this case, Plaintiff Adams, Nash & Haskell, Inc. (“ANH”), a labor relations strategist

based in Kentucky, brings claims under the Lanham Act for trademark infringement, false

designation of origin, and unfair competition against Defendant United States of America (the

“Government”). ANH is the registered owner of the trademark “VIEWPOINT,” which it uses in

connection with employee opinion surveys. Every year, the Government, through the U.S.

Office of Personnel Management, conducts a survey of federal executive branch employees

called the Federal Employee Viewpoint Survey. ANH argues that the Government’s use of the

word “viewpoint” in its survey violates federal trademark law. Before the Court is the

Government’s motion to dismiss. The Government argues that because it has conducted the

Federal Employee Viewpoint Survey since 2010, and any claims against the Government must

be brought within six years of accrual, ANH’s claims are time barred. The Government also

claims that ANH has failed to state a plausible claim of false designation of origin. For the

reasons set forth below, the Court concludes that dismissal of the claims on statute of limitations

grounds is inappropriate at this early stage. The Court agrees, however, that ANH has failed to
           Case 1:20-cv-01916-RC Document 30 Filed 04/09/21 Page 2 of 16




plead a plausible claim of false designation of origin. Accordingly, the Court grants in part and

denies in part the Government’s motion.

                                      II. BACKGROUND

       According to the Amended Complaint, ANH is a labor relations strategist based in

Erlanger, Kentucky. Am. Compl. ¶ 7, ECF No. 5. The company “provides employers with,

among other things, guidance regarding employee opinions relating to their employment.” Id.

In connection with this business, ANH offers assessment tools such as employee surveys. Id. ¶

8. ANH owns the trademark “VIEWPOINT,” which it registered in 1994 for use in conducting

employee opinion surveys. Id. ¶ 9–10; see also Am. Compl. Ex. A. ANH alleges that because

of “long and widespread use” of the trademark, including “extensive promotion and advertising,”

the company “has established extensive goodwill, public recognition, and secondary meaning for

the VIEWPOINT mark as an identifier of ANH in the United States.” Id. ¶ 11. Outside of these

general allegations of fact, ANH does not provide any examples of how it uses the mark.

       ANH alleges that the government “is using the mark VIEWPOINT for the purpose of

conducting employee opinion surveys.” Id. ¶ 12. And because the government “has no

connection or association with ANH and is not authorized by ANH to use the VIEWPOINT

mark,” id. ¶ 13, the company brings counts against the government under the Lanham Act for

federal trademark infringement, under 15 U.S.C. § 1114, false designation of origin, under 15

U.S.C. § 1125(a), and unfair competition, also under 15 U.S.C. § 1125(a), see id. ¶¶ 14–23. 1

ANH attached to the Amended Complaint an article titled “The Best Places to Work in the


       1
          The Amended Complaint also includes a count for violations of state law and a count
for dilution. See id. ¶¶ 24–32. In a prior pleading, ANH indicated that the Government has not
waived sovereign immunity with respect to the state law claims and that it has withdrawn the
claim asserting dilution. See ANH’s Opp’n Gov’t Mot. Dismiss at 13, ECF No. 8. As such, the
only operative claims that remain are the federal claims brought pursuant to the Lanham Act.


                                                2
          Case 1:20-cv-01916-RC Document 30 Filed 04/09/21 Page 3 of 16




Federal Government 2018 Rankings,” which appears to be authored by Partnership for Public

Service. See Am. Compl. Ex. B. The attached article references the “U.S. Office of Personnel

Management’s Federal Employee Viewpoint Survey.” Id. Outside of the attached exhibit and

allegation that the government “uses the VIEWPOINT mark for the purpose of conducting

employee opinion surveys,” Am. Compl. ¶ 12, the Amended Complaint does not describe or

provide any examples of how the government uses the mark.

       ANH originally filed suit in the District of New Jersey. See Compl., ECF No. 1. ANH

amended its original complaint as a matter of right less than a month after first filing suit. See

Am. Compl. Upon consideration of the government’s initial motion to dismiss, the District of

New Jersey transferred this matter to this Court. See Order, ECF No. 15. The government has

now filed a new motion to dismiss, arguing that the statute of limitations for claims against the

government bars ANH’s claims and that, independently, ANH has failed to state a plausible false

designation of origin claim. See Gov’t Mot. Dismiss, ECF No. 22. The government’s motion is

fully briefed and ripe for decision. See ANH’s Opp’n Mot. Dismiss (“ANH’s Opp’n”), ECF No.

24; Gov’t Reply Supp. Mot. Dismiss (“Gov’t Reply”), ECF No. 26.

                                    III. LEGAL STANDARD

       The Federal Rules of Civil Procedure require that a complaint contain “a short and plain

statement of the claim” in order to give the defendant fair notice of the claim and the grounds

upon which it rests. Fed. R. Civ. P. 8(a)(2); see also Erickson v. Pardus, 551 U.S. 89, 93 (2007)

(per curiam). A motion to dismiss under Rule 12(b)(6) does not test a plaintiff’s ultimate

likelihood of success on the merits; rather, it tests whether a plaintiff has properly stated a claim.

See Scheuer v. Rhodes, 416 U.S. 232, 236 (1974). The complaint’s factual allegations are to be

taken as true, and the court is to construe them liberally in the plaintiff’s favor. See, e.g., United




                                                  3
            Case 1:20-cv-01916-RC Document 30 Filed 04/09/21 Page 4 of 16




States v. Philip Morris, Inc., 116 F. Supp. 2d 131, 135 (D.D.C. 2000). Notwithstanding this

liberal construal, the court deciding a Rule 12 motion must parse the complaint for “sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). This plausibility requirement means that a plaintiff’s factual allegations “must be

enough to raise a right to relief above the speculative level, on the assumption that all the

allegations in the complaint are true (even if doubtful in fact).” Twombly, 550 U.S. at 555–56

(citations omitted). “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements,” are insufficient to withstand a motion to dismiss. Iqbal, 556 U.S. at 678.

A court need not accept a plaintiff’s legal conclusions as true, see id., nor must a court presume

the veracity of legal conclusions that are couched as factual allegations, see Twombly, 550 U.S.

at 555.

                                          IV. ANALYSIS

          The Government puts forth two primary arguments. First, the Government claims that

ANH’s claims are time barred pursuant to the statute of limitations for claims brought against the

federal government. Second, and independently, the Government asserts that ANH has failed to

plead a plausible claim of false designation of origin. Because the Court concludes that it cannot

dismiss ANH’s claims on statute of limitations grounds at this early stage, it will consider both

arguments.

                                     A. Statute of Limitations

          Federal law provides that every “civil action commenced against the United States shall

be barred unless the complaint is filed within six years after the right of action first accrues.” 28

U.S.C. § 2401(a). “Section 2401(a) generally applies to all civil actions whether legal, equitable,




                                                   4
           Case 1:20-cv-01916-RC Document 30 Filed 04/09/21 Page 5 of 16




or mixed.” Felter v. Kempthorne, 473 F.3d 1255, 1259 (D.C. Cir. 2007) (citation omitted).

Recently, the D.C. Circuit clarified that, in light of the Supreme Court’s decision in United States

v. Kwai Fun Wong, 575 U.S. 402 (2015), the time bar in Section 2401(a) “is nonjurisdictional

and subject to equitable tolling.” Jackson v. Modly, 949 F.3d 763, 778 (D.C. Cir. 2020). 2 The

parties agree that Section 2401(a) applies to the federal claims brought against the government in

this case. See Gov’t Mot. Dismiss at 9–10; ANH’s Opp’n at 9. 3

       Although Section 2401(a) sets the statute of limitations bar at six years, it does not define

when a “right of action first accrues.” Courts “determine the time at which [a] federal claim

accrued—the moment at which the limitations period began to run—by consulting federal law.”


       2
          ANH argues that the Government waived its statute of limitations defense because it did
not raise it in its initial motion to dismiss. See ANH’s Opp’n at 17. It is not clear whether the
Government is correct that because both the D.C. Circuit and the Third Circuit (where this case
was originally filed) viewed Section 2401(a) as creating a jurisdictional condition at the time the
Government filed its first motion to dismiss, the defense could not be waived. See Gov’t Reply
at 3–4. The Government filed its first motion to dismiss on April 28, 2019. See ECF No. 7. The
D.C. Circuit did not rule that Section 2401(a) did not create a jurisdictional condition until
February of 2020. See Jackson v. Modly, 949 F.3d 763, 776 (D.C. Cir. 2020). Given the timing
of the changing precedent, the Government suggests that “there was no non-jurisdictional statute
of limitations defense to waive at the time of the Government’s original Motion to Dismiss.”
Gov’t Reply at 4; see also ANH’s Notice Supp. Auth., ECF No. 27; Gov’t Reply Notice of Supp.
Auth., ECF No. 28. In any event, although the Government may be prohibited from raising the
statute of limitations defense in its second pre-answer motion, see Fed. R. Civ. P. 12(g)(2) (“[A]
party that makes a motion under this rule must not make another motion under this rule raising a
defense or objection that was available to the party but omitted from its earlier motion.”), the
Government has not permanently waived it, see Fed. R. Civ. P. 12(h)(2) (stating that “failure to
state a claim upon which relief can be granted” may be raised “in any pleading allowed or
ordered under Rule 7(a)”). Because the Court concludes that it cannot dismiss ANH’s claims
based on the statute of limitations defense at this stage, it need not further address whether the
changing precedent renders the defense unavailable in the Government’s second pre-answer
motion.
       3
          Although Section 2401(a) applies in this case because the Government is a party, to
determine whether a Lanham Act claim was filed in a timely manner in normal circumstances,
“courts apply the equitable doctrine of laches because the Lanham Act does not contain a statute
of limitations.” Paleteria La Michoacana, Inc. v. Productos Lacteos Tocumbo S.A. De C.V., 69
F. Supp. 3d 175, 213 (D.D.C. 2014) (quoting Gaudreau v. Am. Promotional Events, Inc., 511 F.
Supp. 2d 152, 158 (D.D.C. 2007)).


                                                 5
           Case 1:20-cv-01916-RC Document 30 Filed 04/09/21 Page 6 of 16




Connors v. Hallmark & Son Coal Co., 935 F.2d 336, 341 (D.C. Cir. 1991). In Connors, the D.C.

Circuit explained that “the discovery rule is the general accrual rule in federal courts” applicable

to federal questions “in the absence of contrary directive from Congress.” Id. at 342; see also

Jack’s Canoes & Kayaks, LLC v. Nat’l Park Serv., 933 F. Supp. 2d 58, 75 (D.D.C. 2013) (“[I]t is

well-established in the D.C. Circuit that the ‘discovery rule is the general accrual rule in federal

courts’” (quoting Connors, 935 F.2d at 342)); Flynn v. Pulaski Const. Co., Inc., No. 02-cv-

02336, 2006 WL 47304, at *10 (D.D.C. Jan. 6, 2006) (stating “the accrual period is determined

as a matter of federal common law” and that “the accrual period begins to run based on the injury

discovery rule”). Under the discovery rule, “the statute of limitations does not begin to run ‘until

the plaintiff discovers, or with reasonable due diligence should have discovered, the injury that is

the basis of the action.’” Jordan v. Dist. of Columbia, 161 F. Supp. 3d 45, 62 (D.D.C. 2016)

(quoting Connors, 935 F.2d at 341)). Although the Government argues that the discovery rule is

inapplicable to this case, see Gov’t Reply at 10–12, it points to no directive from Congress or

other contrary authority suggesting that the rule—which applies generally in federal courts—is

inapplicable here. 4 Accordingly, the Court finds the discovery rule applies in this case.

       The D.C. Circuit has stated that “courts should hesitate to dismiss a complaint on statute

of limitations grounds based solely on the face of the complaint.” Firestone v. Firestone, 76

F.3d 1205, 1209 (D.C. Cir. 1996). “[B]ecause statute of limitations issues often depend on

contested questions of fact, dismissal is appropriate only if the complaint on its face is

conclusively time-barred.” Id. (citing Richards v. Mileski, 662 F.2d 65, 73 (D.C. Cir. 1981)). “A


       4
          In Connors, the D.C. Circuit explained that the “time of injury rule,” which the
Government argues should apply here, “can be considered analytically as but a particular
instance of the discovery rule: if the injury is such that is should reasonably be discovered at the
time it occurs, then the plaintiff should be charged with discovery of the injury . . . at that time.”
Connors, 935 F.2d at 342.


                                                   6
         Case 1:20-cv-01916-RC Document 30 Filed 04/09/21 Page 7 of 16




court may dismiss a claim on statute of limitations grounds only if ‘no reasonable person could

disagree on the date’ on which the cause of action accrued.” Smith v. Brown & Williamson

Tobacco Corp., 3 F. Supp. 2d 1473, 1475 (D.D.C. 1998) (quoting Kuwait Airways Corp. v. Am.

Sec. Bank, N.A., 890 F.2d 456, 463 n.11 (D.C. Cir. 1989)).

       The Government argues that all the claims brought by ANH are conclusively time-barred

by Section 2401(a). See Gov’t Mot. Dismiss at 10–13. To support its argument, the Government

asks that the Court take judicial notice of public uses of the term “Federal Employee Viewpoint

Survey” since it began referring to its annual government-wide survey as such in 2010. See id. at

5–7. The Government attached eighty-one exhibits to its motion. The exhibits include the

published results of its government-wide employee survey, see Gov’t Mot. Dismiss Exs. 1–14,

ECF Nos. 2–15; news articles referencing the Federal Employee Viewpoint Survey, see Gov’t

Mot. Dismiss Exs. 15–42, ECF Nos. 16–43; scholarly works and academic commentary about

the survey, see Gov’t Mot. Dismiss Exs. 43–57, ECF Nos. 44–58; trade association reporting, see

Gov’t Mot. Dismiss Exs. 59–62, ECF Nos. 60–63; and references to the survey in the Federal

Register, see Gov’t Mot. Dismiss Exs. 63–81, ECF Nos. 64–82. Based on the facts plead and the

facts requested to be noticed, the Government argues that the “Office of Personnel Management

has used the name ‘Federal Employee Viewpoint Survey’ since 2010 in a manner that was

conspicuous, public, widespread, and government-wide.” Gov’t Mot. Dismiss at 10. For this

reason, the Government contends that ANH’s claims accrued not later than 2010 and that ANH’s

complaint, filed on January 31, 2019, was untimely under Section 2401(a). Id. The Government

argues that the widespread and conspicuous public use of the term constitutes inquiry notice

sufficient to trigger accrual of ANH’s claims. See Gov’t Reply at 9.




                                                7
          Case 1:20-cv-01916-RC Document 30 Filed 04/09/21 Page 8 of 16




       ANH counters that the facts alleged in the Amended Complaint and those requested to be

noticed do not show that it “reasonably should have known that it had suffered injury due to [the

Government’s] wrongful conduct.” ANH’s Opp’n at 11. ANH points out that for dismissal to be

appropriate, the Government “would have to demonstrate ANH reasonably should have known

of [the Government’s] conduct before January 13, 2013, six years prior to the filing of the

Complaint.” Id. Because the information attached to the Government’s motion contains only

limited evidence predating January 13, 2013, ANH contends that much of the Government’s

submission is irrelevant to the question before the Court. See id. at 12. Moreover, ANH argues

that the evidence that does predate January 13, 2013 does not establish that it reasonably should

have known about the Government’s alleged wrongful conduct. See id. at 13.

       The Court agrees that evidence of the Government’s use of the term “Federal Employee

Viewpoint Survey” that postdates January 13, 2013 is not relevant to the statute of limitations

inquiry. For this reason, although it is appropriate to take judicial notice of the Government’s

evidence for the limited purpose of demonstrating public use of the term from 2010 to present,

Jacobsen v. Oliver, 201 F. Supp. 2d 93, 110 (D.D.C. 2002) (taking judicial notice of matters of

public record when determining inquiry notice), the Court will only take judicial notice of the

relevant exhibits purporting to show public use of the term “VIEWPOINT” that predate January

13, 2013. Accordingly, the Court takes judicial notice of the uses of the term “Federal Employee

Viewpoint Survey” as shown in Exhibits 5–8, 15–20, and 62. See ECF Nos. 22-6–22-9, 22-16–

22-21, and 22-63; see also Washington Post v. Robinson, 935 F.2d 282, 291 (D.C. Cir. 1991)

(“[A] court may take judicial notice of the existence of newspaper articles in the Washington,

D.C., area that publicized [certain facts].”).




                                                 8
           Case 1:20-cv-01916-RC Document 30 Filed 04/09/21 Page 9 of 16




       The Court will briefly summarize the exhibits of which it takes judicial notice. Exhibits

5–8 are the results of the Federal Employee Viewpoint Survey from 2010 to 2013. See ECF

Nos. 6–9. The reports on the results do not include a publication date or describe where a

member of the public could access the information. 5 Exhibits 15–20 are articles that reference

the government survey. See ECF Nos. 16–21. The articles have various publication dates before

January 13, 2013 and appeared in the following sources: Government Executive: Web Edition

Articles (USA); The Washington Examiner; The Free Lance-Star of Fredericksburg, Virginia;

The Grand Rapids Press; 6 The Picayune Item; and The Baltimore Sun. See id. Exhibit 62 is an

article that appears to have been published on the website for the Society for Human Resource

Management in June 2012. See ECF No. 63.

       The Court cannot say, based on the facts alleged in the Amended Complaint and those

judicially noticed, that “no reasonable person could disagree” that ANH’s claims accrued before

January 13, 2013. Smith, 3 F. Supp. 2d at 1475 (quoting Kuwait Airways, 890 F.2d at 463 n.11).

“Whether a plaintiff can be charged with inquiry notice is governed by an objective standard,

i.e., what a reasonable person would have done in plaintiff’s circumstances.” Sandza v. Barclays

Bank PLC, 151 F. Supp. 3d 94, 112 (D.D.C. 2015). Although the materials suggest that the

Government publicly used the term “Federal Employee Viewpoint Survey,” the judicially




       5
          In reply, the Government cites the National Defense Authorization Act for Fiscal Year
2004, Pub. L. 108-136 (Nov. 24, 2003) (§ 1128(c)), which states that results of agency
employment surveys “shall be made available to the public and posted on the website of the
agency involved.” Outside of this citation, the Government has not provided any evidence that
the results of the Federal Employee Viewpoint Survey for 2010–2013 were in fact made
available in accordance with the law.
       6
          Although Exhibit 18 references an article published in The Grand Rapids Press, the
article appears to be taken from The Washington Post. See Gov’t Mot. Dismiss Ex. 18.


                                                9
           Case 1:20-cv-01916-RC Document 30 Filed 04/09/21 Page 10 of 16




recognized and alleged facts 7 do not plainly show that a reasonable person in ANH’s

circumstances would or should have known about its potential claims against the Government.

       The Court reaches this conclusion for several reasons. First, the Government has not

established that the survey results from 2010 to 2013 were published in a public manner such

that this Court should charge ANH with constructive knowledge. Although the published results

of the survey may have been available to the public, the Court cannot determine whether a

reasonable person in ANH’s position would have, or should have, had access to these materials.

Second, the articles submitted that were published during the relevant time period appeared in

smaller, regional publications outside of Kentucky. Although one of the articles may have

appeared in the Washington Post, the record before the Court does not make plain that a person

in ANH’s position would have seen this coverage. Third, the Court cannot, without more

information, charge ANH with constructive knowledge of the article that apparently appeared on

the website for Society for Human Resource Management. Overall, it is simply not clear based

on the materials currently in the record that a reasonable person in ANH’s position would have

known about the Government’s use of the name Viewpoint in the context of its annual survey of

employees prior to January 13, 2013. 8 Based on the current record, the Court cannot pinpoint a

precise date of accrual. Perhaps the Court’s conclusion would differ if the Government had

offered more evidence of widespread, public use of the term dating from the relevant time


       7
         The Court does not consider the affidavit submitted by ANH alongside its opposition
brief. See ANH’s Opp’n Ex. A, ECF No. 24-1. In any event, whether ANH had actual
knowledge does not implicate whether it had inquiry notice of the potential claim, which is based
on an objective standard. See Sandza, 151 F. Supp. 3d at 112.
       8
         The Government argues that the Amended Complaint itself plainly establishes that
ANH’s claims are time-barred because Exhibit B acknowledges that the Federal Employee
Viewpoint Survey has been in use since 2010. Gov’t Mot. Dismiss at 12–13. This, however,
does not change the application of the discovery rule or inquiry notice analysis because it is a
publication about the 2018 survey results. See Am. Compl. Ex. B.


                                                10
           Case 1:20-cv-01916-RC Document 30 Filed 04/09/21 Page 11 of 16




period. But because accrual is a question of fact and the submitted materials fail to show that no

reasonable person could disagree about the date of accrual, the Court will not dismiss ANH’s

claims on statute of limitation grounds. 9 See Sandza, 151 F. Supp. 3d at 116.

                             B. False Designation of Origin Claim

       To prove a claim of false designation of origin under 15 U.S.C. § 1125(a), a plaintiff

must prove “that the defendant (1) used a designation or false designation of origin, (2) in

interstate commerce, (3) in connection with goods or services, (4) the designation is likely to

cause confusion, and (5) plaintiff already has been or is likely to be damaged.” Guantanamera

Cigar Co. v. Corporacion Habanos, S.A., 672 F. Supp. 2d 106, 109 (D.D.C. 2009) (citations

omitted). The Government argues that ANH failed to plead a plausible false designation of

origin claim because it did not allege that the Government uses its mark in commerce and

because it did not sufficiently plead a likelihood of confusion. See Gov’t Mot. Dismiss at 14–17.

       The Court agrees. First, nowhere does ANH allege that the Government used the mark in

commerce. The term “use in commerce” means “the bona fide use of a mark in the ordinary

course of trade.” 15 U.S.C. § 1127. A mark is deemed to be in use in commerce

       (1) On goods when—(A) it is placed in any manner on the goods or their containers
       or the displays associated therewith or on the tags or labels affixed thereto, or if the
       nature of the goods makes such placement impracticable, then on documents
       associated with the goods or their sale, and (B) the goods are sold or transported in
       commerce, and (2) on services when it is used or displayed in the sale or advertising
       of services and the services are rendered in commerce, or the services are rendered
       in more than one State or in the United States and a foreign country and the person
       rendering the services is engaged in commerce in connection with the services.




       9
        Because the Court has determined that it would be inappropriate to dismiss ANH’s
claim on statute of limitations grounds pursuant to the discovery rule, it does not separately
analyze whether the continuous tort doctrine would also allow ANH’s claims to survive.


                                                 11
         Case 1:20-cv-01916-RC Document 30 Filed 04/09/21 Page 12 of 16




Id. All that is alleged in the Amended Complaint about the Government’s use of the mark is that

it “is using the mark VIEWPOINT for the purpose of conducting employee opinion surveys,”

Am. Compl. ¶ 12, that the use complained of occurs in various locations in New Jersey, id. ¶ 6,

and that the use is likely connected with many different government agencies, Am. Compl. Ex.

B. The Amended Complaint does not speak of any alleged infringing use on goods, in

advertisements, or in connection with any services rendered. It does not mention any

commercial use whatsoever.

       ANH’s arguments in opposition are unconvincing. ANH argues that because the

Amended Complaint mentions use of the mark by many different government agencies, “[the

Government] uses the VIEWPOINT mark in commerce.” ANH’s Opp’n at 19. According to

ANH, the Government “places the VIEWPOINT mark on its goods and services, i.e., the Federal

Employee Viewpoint Survey, and [the Government] distributes the Federal Employee Viewpoint

Survey throughout the United States.” Id. ANH suggests that “it is a reasonable inference that

these thousands of [alleged] uses over the course of many years . . . constitutes commercial use.”

Id. at 20. But ANH fails to confront the statutory definition of “use in commerce” or explain

how the Amended Complaint sufficiently alleges “use in commerce” in accordance with that

definition. Plainly, the Amended Complaint does not describe any alleged sale of goods or

services associated with the mark. See 1-800 Contacts, Inc. v. WhenU.Com, Inc., 414 F.3d 400,

409 (2d Cir. 2005) (“[The Lanham Act] is concerned with the use of trademarks in connection

with the sale of goods or services in a manner likely to lead to consumer confusion as to the

source of such good or services.”); Bosley Medical Institute, Inc. v. Kremer, 403 F.3d 672, 679

(9th Cir. 2005) (“Limiting the Lanham Act to cases where a defendant is trying to profit from a

plaintiff’s trademark is consistent with the Supreme Court’s view that ‘[a trademark’s] function




                                                12
         Case 1:20-cv-01916-RC Document 30 Filed 04/09/21 Page 13 of 16




is simply to designate the goods as the product of a particular trader and to protect his good will

against the sale of another’s product as his.’” (quoting United Drug Co. v. Theodore Rectanus

Co., 248 U.S. 90, 97 (1918)); see also J. Thomas McCarthy, 4 McCarthy on Trademarks and

Unfair Competition § 23:5 (5th ed.) (“In-house, private use where the trademark is not seen

publicly is not sufficient to constitute infringement.”). 10 For this reason, ANH has failed to plead

an essential element of its claim of false designation of origin.

       Second, ANH has not plausibly alleged a likelihood of confusion. To establish a

likelihood of confusion between two marks, a plaintiff “must show that ‘an appreciable number

of ordinary prudent consumers are likely to be misled, or simply confused, as to the source of the

goods in question.” Int’l Council of Shopping Centers v. Reconcre, LLC, No. 20-cv-2551, 2021

WL 148387, at *3 (D.D.C. Jan, 14, 2021) (quoting Malarkey-Taylor Assocs., Inc. v. Cellular

Telecomms. Indus. Ass’n, 929 F. Supp. 473, 476–77 (D.D.C. 1996)). Courts in this district

consider the eight Poloroid factors in assessing likelihood of confusion: (i) the strength of the

plaintiff’s mark; (ii) the degree of similarity between the two marks; (iii) the proximity of the

parties’ products; (iv) the likelihood that the prior user will bridge the gap between its market

and the second user’s market; (v) evidence of actual confusion; (vi) the defendant’s intent; (vii)

the quality of the defendant’s product; and (viii) the sophistication of customers in the relevant

market. Malarkey-Taylor Assocs., 929 F. Supp. at 477 (citing Polaroid Corp. v. Polarad Elecs.

Corp., 287 F.2d 492, 495 (2d Cir. 1961)). Considering these factors and accepting as true all the




       10
          The Fourth Circuit has found that a non-profit’s use of a trademark in an article, even
where the non-profit’s website provided opportunities to donate, could not support an
infringement action because “[t]he article in contention was not an advertisement” and
“[n]owhere in the piece did it offer the reader anything for sale” or “mention [the non-profit’s]
services.” Radiance Found., Inc. v. N.A.A.C.P., 786 F.3d 316, 332 (4th Cir. 2015).


                                                 13
         Case 1:20-cv-01916-RC Document 30 Filed 04/09/21 Page 14 of 16




factual allegations in the Amended Complaint, ANH has not plausibly alleged a likelihood of

confusion.

       Again, as noted above, the factual allegations describing ANH’s and the Government’s

use of the mark are sparse. 11 ANH’s sole description of its use of the mark is that it “uses its

VIEWPOINT trademark in connection with employee opinion surveys, and has done so for

many years.” Am. Compl. ¶ 10. ANH explains in general terms that “ANH has established

extensive goodwill, public recognition, and secondary meaning for the VIEWPOINT mark as an

identifier of ANH in the United States.” Id. ¶ 11. As for the Government’s alleged use of the

mark, the Amended Complaint simply states that the Government “is using the mark

VIEWPOINT for the purpose of conducting employee opinion surveys, as demonstrated through

representative examples attached as Exhibit B.” Id. ¶ 12. Exhibit B is what appears to be a

third-party publication ranking the “Best Places to Work in the Federal Government” that

mentions the “U.S. Office of Personnel Management’s Federal Employee Viewpoint Survey.”

Am. Compl. Ex. B. In a footnote, the third-party article again mentions the “Federal Employee

Viewpoint Survey.” Id. Beyond these allegations, the Amended Complaint offers no other facts

describing ANH’s or the Government’s use of the mark—nothing describing ANH’s or the

Government’s advertising, branding, or other marketing efforts— by which the Court could

assess whether a likelihood of confusion is plausible. Even accepting as true that ANH has

established “extensive goodwill public recognition, and secondary meaning for the VIEWPOINT

mark,” Am. Compl. ¶ 10, and that both ANH and the Government use the mark in connection

with employee surveys, the Court is left guessing as to whether the actual uses of the mark would


       11
           The Court need not consider the legal conclusions or “threadbare recitals” of the cause
of action, see Iqbal, 556 U.S. at 678, such as the statement that the Government’s “use is likely
to cause confusion, mistake, and/or deception.” Am. Compl. ¶ 16.


                                                 14
         Case 1:20-cv-01916-RC Document 30 Filed 04/09/21 Page 15 of 16




cause confusion. The one representative example offered in the Amended Complaint—which,

again, is a third-party publication, not a Government publication—identifies the Government’s

survey as the “U.S. Office of Personnel Management’s Federal Employee Viewpoint Survey.”

Am. Compl. Ex. B. Given that the source of the survey is clearly indicated, the Court does not

find it plausible that “ordinary prudent consumers are likely to be misled, or simply confused, as

to the source of the goods in question.” Int’l Council of Shopping, 2021 WL 148387, at *3

(quoting Malarkey-Taylor Assocs, 929 F. Supp. at 476–77). The Amended Complaint falls short

of plausibly establishing a likelihood of confusion, a necessary element for ANH’s false

designation of origin cause of action. 12

        Because ANH failed to allege sufficient facts as to these two essential elements of its

false designation of origin claim, the Court grants the Government’s motion to dismiss with

respect to Count II. 13



        12
           The Court notes that likelihood of confusion can sometimes be considered an essential
element for ANH’s other causes of action as well. See Am. Society for Testing Materials, et al.
v. Public.Resource.Org, Inc., 896 F.3d 437, 456 (D.C. Cir. 2018) (explaining that the inquiry for
trademark infringement claim involving registered mark “boils down to two questions: (1) does
[the plaintiff] own a valid mark entitled to protection and (2) is [the defendant’s] use of it . . .
likely to cause confusion” (quotations omitted)); Int’l Council of Shopping, 2021 WL 148387, at
*2 (noting elements for trademark infringement as including “a substantial likelihood of
confusion between the plaintiff’s mark and the alleged infringer’s mark” (quoting AARP v. Sycle,
991 F. Supp. 2d 224, 229 (D.D.C. 2013)); Guantanamera Cigar, 672 F. Supp. 2d at 109 (noting
elements of unfair competition, including showing that a “designation is likely to cause
confusion”). The Government, however, did not argue that ANH’s trademark infringement and
unfair competition claims should be dismissed for failure to state a claim.
        13
           ANH asked in opposition for the opportunity to amend its complaint. ANH’s Opp’n at
22–23. Although leave to amend is “freely give[n] [] when justice so requires,” Fed. R. Civ. P.
15(a)(2), the Court notes that the law of this circuit requires “filing a motion for leave to amend
[the] complaint and attaching a proposed amended complaint,” Rollins v. Wackenhut Servs., 703
F.3d 122, 130 (D.C. Cir. 2012) (citing Belizan v. Hershon, 434 F.3d 579, 582 (D.C. Cir. 2006));
see also D.D.C. Civ. R. 15.1. Because ANH only requested leave to amend in its opposition
brief and did not use the appropriate vehicle for amendment in accordance with the local rules,
the Court will not grant leave to amend at this time.


                                                15
        Case 1:20-cv-01916-RC Document 30 Filed 04/09/21 Page 16 of 16




                                    V. CONCLUSION

       For the foregoing reasons, the Government’s motion to dismiss (ECF No. 22) is

GRANTED IN PART AND DENIED IN PART. An order consistent with this Memorandum

Opinion is separately and contemporaneously issued.


Dated: April 9, 2021                                          RUDOLPH CONTRERAS
                                                              United States District Judge




                                             16
